Citation Nr: 0512108	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial evaluation for depression 
with anxiety, evaluated as 50 percent disabling from January 
11, 2002. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection and 
awarded a 30 percent disability rating.  On appeal, the 
veteran's disability was reevaluated as 50 percent disabling, 
effective January 11, 2002, the date the original claim was 
received.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability 
has caused occupational and social impairment with reduced 
reliability and productivity from January 11, 2002, to 
October 10, 2003. 

2.  The veteran's service-connected disability has caused 
total occupational and social impairment from October 10, 
2003.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
depression with anxiety are not met for the period January 
11, 2002, to October 10, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 
(2004).

2.  The criteria for a 100 percent evaluation for depression 
with anxiety have been met since October 10, 2003.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9433.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran has been service-connected for 
depression with anxiety, evaluated as 50 percent disabling 
from January 11, 2002.  The veteran was afforded a VA mental 
disorders examination in August 2002.  On examination, the 
veteran was noted to be alert, but very uncertain about 
expressing himself, and seemed to be unable to bring himself 
to state a definite fact at any time during the session.  His 
mood was extremely anxious and jittery, and his affect was 
constricted.  The veteran denied any audio or visual 
hallucinations.  He maintained the delusion that other people 
were keeping him from working, but could not say who those 
people were, or why they would keep him from working.  The 
veteran said that he had friends, but did not see them.  He 
attended church sometimes with his daughter, but otherwise 
had no outside contacts with anyone.  The veteran had been 
self-employed as a carpenter and homebuilder since leaving 
service, but had been unable to work for about a year and a 
half.  

The veteran denied ever having any homicidal or suicidal 
ideation or plan.  The examiner assessed that the veteran was 
able to maintain his own personal hygiene and activities of 
daily living.  The veteran stated that he had a lot of 
trouble remembering things, including remembering things he 
needed to do.  He denied having any panic attacks.  He said 
that he sometimes felt hopeless, and that he had a depressed 
mood most of the time.  The examiner determined that the 
veteran was capable of handling his benefits in his best 
interests.

The examiner rendered a diagnosis utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was anxiety and depression.  
The Axis V (global assessment of functioning (GAF) score) 
assessment was 50, which the examiner noted indicated serious 
impairments in social and occupational functioning.  

Of record are treatment records from the VA Medical Center 
(VAMC) in Huntington, West Virginia for the period July 2002 
through April 2004.  The veteran was seen for a psychological 
assessment in March 2003.  The veteran's attention and 
concentration were assessed to be moderately impaired 
throughout the testing.  Language skills were intact, and 
there was no evidence of receptive or expressive aphasia, 
dysarthria, or dysnomia.  Verbal memory was moderately to 
severely impaired.  Calculation skills were intact, and he 
demonstrated moderately concrete thinking on a similarities 
task; his judgment was good.  He completed the Trail Making 
test, a measure of tracking ability and attention and 
concentration, though his times were slow and he needed some 
coaching to complete Part B.  Deficits noted during testing 
were attention and concentration, verbal memory, a lack of 
ability to think abstractly, and a general cognitive slowing.  
The deficits were thought to be chronic in nature and more 
likely due to anxiety and mood disturbances.

The veteran was seen for a follow-up psychological assessment 
in October 2003.  The veteran reported that he became lost at 
times while driving, and that his brother had to remind him 
of his appointments.  On examination, the veteran was found 
to be alert and fully oriented.  However, his attention and 
concentration were moderately to severely impaired, and this 
was apparent throughout testing that day.  There was mild to 
moderate receptive aphasia noted.  Visual memory was grossly 
intact, but verbal memory was severely impaired.  Calculation 
skills were mildly impaired, which may be attributed to 
either concentration difficulties or the aphasia.  Judgment 
was assessed as still within the average range, but a decline 
from previous testing was apparent.  Part A of the Trail 
Making Test was discontinued at four minutes, representing a 
marked decline from the veteran's previous performance.  Part 
B was not even attempted.  

The evaluator concluded that the deficits noted during 
testing included attention and concentration, verbal memory, 
a lack of ability to think abstractly, and a general 
cognitive slowing.  Language and reasoning skills had 
declined.  Testing indicated a significant decline in overall 
cognitive functioning since the veteran's initial evaluation 
six months previously.  What was described as a progressive 
dementia of unknown etiology was now suggested.

At a March 2005 hearing before the undersigned Veterans Law 
Judge, the veteran indicated that he rarely ventured out, and 
then only with his daughter or a brother.  He avoided crowds, 
and never, for example, attended movies.  He stated that he 
was in a constant state of depression; that he had no 
hobbies; and that, generally, he wasn't able to do much of 
anything and just stayed away from everybody.  He testified 
that he forgets a lot, including names of other people, 
though remembering names of family members was not as 
difficult as remembering others.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  As noted above, since 
this is an appeal from an original rating, the Board must 
also consider whether the veteran deserves a higher or lower 
(staged) rating at any point during the pendency of the 
claim.  Fenderson, supra.

The veteran's depression with anxiety has been rated as 50 
percent disabling under Diagnostic Code 9433.  38 C.F.R. 
§ 4.130.  Under Diagnostic Code 9433, a 50 percent rating is 
for consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is assignable where there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Based on the evidence of record up until the time of the 
psychological assessment in October 2003, the Board finds 
that the assigned 50 percent disability rating was warranted 
up to that time.  The March 2003 psychological assessment 
found the veteran's attention and concentration were 
moderately impaired.  Language skills were intact, and there 
was no evidence of receptive or expressive aphasia, 
dysarthria, or dysnomia.  Verbal memory was moderately to 
severely impaired.  Calculation skills were intact.  He 
demonstrated moderately concrete thinking on a similarities 
task; judgment was good.  He completed the Trail Making test 
with some coaching.  Deficits noted during testing were 
attention and concentration, verbal memory, a lack of ability 
to think abstractly, and a general cognitive slowing.  The 
deficits were thought to be chronic in nature and more likely 
due to anxiety and mood disturbances.  

The Board finds that this assessment, along with the findings 
of the August 2002 VA examination, support the conclusion 
that the veteran's service-connected depression and anxiety 
caused occupational and social impairment with reduced 
reliability and productivity prior to October 10, 2003.  
Accordingly, the assignment of a 50 percent disability 
rating, as defined above, for this time period is warranted.

However, it is evident from the finding of the October 2003 
assessment that the veteran's disability deteriorated.  The 
veteran's attention and concentration were noted to be 
moderately to severely impaired.  There was mild to moderate 
receptive aphasia noted.  Visual memory was grossly intact, 
but verbal memory was severely impaired.  Calculation skills 
were impaired.  Judgment was assessed as still within the 
average range, but was in decline.  The evaluator concluded 
that the deficits noted during testing included attention and 
concentration, verbal memory, a lack of ability to think 
abstractly, and a general cognitive slowing.  Language and 
reasoning skills had declined.  Testing indicated a 
significant decline in overall cognitive functioning since 
the veteran's initial evaluation six months earlier.  The 
veteran's condition had clearly deteriorated by the time of 
the October 2003 psychological examination.  The veteran's 
deteriorated condition was also evident at the March 2005 
hearing.

Taking into account all of the evidence of record, and 
considering that a higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, the Board finds that a staged 
increase to 100 percent disability is warranted, effective as 
of October 10, 2003, the earliest date on which it was 
factually ascertainable that an increase in disability had 
occurred.  38 C.F.R. § 3.400(o)(2), 4.7 (2004).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in June 2002, nearly four months before the initial decision 
by the RO.  Following the Court's decision in Quartuccio, 
supra, the RO sent the veteran another letter in July 2003 in 
order to be compliant with that decision.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the two 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what information VA 
was responsible for obtaining, what information the veteran 
was responsible for obtaining, what information VA would 
assist in obtaining on the veteran's behalf, and where the 
veteran was to send the information sought.  The veteran was 
told specifically to send any additional information or 
evidence he had.  Additionally, the RO informed the veteran 
of the results of its rating decisions, and the procedural 
steps necessary to appeal.  The RO also provided a statement 
of the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, as well as 
his VA and private treatment records.  The veteran was 
afforded a hearing and a VA examination for rating purposes.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

A rating greater than 50 percent for the period prior to 
October 10, 2003, is denied.

A 100 percent disability rating is granted for depression 
with anxiety from October 10, 2003, subject to the law and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


